Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, 13 and 15-23 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Sternberg et al. and Velev et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0303259 A1) in view of Sternberg et al. (US 2017/0332421 A1).
Consider claims 1 and 13, Lee et al. show and disclose a communication terminal operating as a User Equipment (UE), the communication terminal comprising: at least one memory; and at least one processor, comprising hardware, configured to {an information management method for a communication terminal operating as a User Equipment (UE) managed in a core, the method comprising} ([fig. 11]): receive a first parameter of Network Slice Selection Assistance Information (NSSAI) which is comprised of a Slice Differentiator (SD); and update configuration (The network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, 
However, Lee et al. fail to explicitly disclose receive, from a core network apparatus, a first message which contains a first parameter of Network Slice Selection Assistance Information (NSSAI); and update configuration related to a Network Slice based on the received first parameter of NSSAI.
In the same field of endeavor, Sternberg et al. show and disclose receive, from a core network apparatus, a first message which contains a first parameter of Network Slice Selection Assistance Information (NSSAI); and update configuration related to a Network Slice based on the received first parameter of NSSAI (the UE 2006 to start a new PDU connection with the provided slice; SISF 2024 may change the configuration of a network slice instance assigned to a UE; SISF 2024 provides the NSI_ID of the network slice instance that is being changed as well as the information related to the new network slice instance; the SISF 2024 may provide the Slice_Operating_Parameters and Connection_Parameters to the UE; he UE 2006 just updates its list of allocated slices (swapping out the old slice information for the new slice information); The SISF 2024 may use an SS_Change_Slice request message to change a slice [paragraphs 168, 169, 337-339, 354-371]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to new slice information that UE uses for a connection as taught by Sternberg et al., in the system of 
Consider claims 2 and 16, and as applied to claims 1 and 13 above, respectively, Lee et al. further disclose send an acknowledge message to the core network apparatus after the updates of the configuration related to the Network Slice.
In the same field of endeavor, Sternberg et al. show and disclose send an acknowledge message to the core network apparatus after the updates of the configuration related to the Network Slice (The reception of an SS_New_Slice_Ack acknowledges that the UE 2006 has accepted the request [paragraph 365]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to acknowledge receipt of the new network slick from the network as taught by Wafta et al., in the system of Lee et al., in order to establish a connection with a core network using a selected network slice.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0303259 A1) in view of Sternberg et al. (US 2017/0332421 A1), and in further view of Wafta et al. (US 2019/0223093 A1).
Consider claims 3 and 17, and as applied to claims 1 and 13 above, respectively, Lee et al., as modified by Sternberg et al., further disclose send receive a second parameter related to a UE policy from the core network apparatus after update of the UE policy in the core network apparatus.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to update a policy for the WTRU as taught by Wafta et al., in the system of Lee et al., as modified by Sternberg et al., in order to perform network slice reselection.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0303259 A1) in view of Velev et al. (US 2020/0059989 A1).
Consider claims 7 and 20, Lee et al. show and disclose a core network apparatus, comprising: at least one memory; and at least one processor, comprising hardware, configured to ([fig. 7]): send, to a communication terminal operating as a User Equipment (UE), a first parameter of Network Slice Selection Assistance Information (NSSAI) which is comprised of a Slice Differentiator (SD) (The network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change 
However, Lee et al. fail to specifically disclose send, to a communication terminal operating as a User Equipment (UE), a first message which contains a first parameter of Network Slice Selection Assistance Information (NSSAI) which is based on subscription changes by another core network apparatus which supports subscription management or the UE mobility; and receive, from the UE, a second message for the first message
In the same field of endeavor, Velev et al. show and disclose send, to a communication terminal operating as a User Equipment (UE), a first message which contains a first parameter of Network Slice Selection Assistance Information (NSSAI) which is based on subscription changes by another core network apparatus which supports subscription management or the UE mobility; and receive, from the UE, a second message for the first message ((a change in a set of network slices for a particular UE 702 may be triggered by: a change of a user's subscription (and thus triggered by the UDM 716 and/or HSS; a first communication 718 transmitted from the UDM 716 to the AMF 706 may include information used to trigger a UE 702 subscription update in response to a change in a network configuration; the UE 702 may complete 732 registration and establish new and/or modify existing PDU sessions; a thirteenth communication 546 transmitted from the new AMF 506 to the UE 502 may include the new AMF 506 sending a registration accept message to the UE 502 including: mobility parameters, a tracking area identifier ("TAI") list, allowed NSSAI, available NSSAI (or rejected S-NSSAI), and/or PDU session status [paragraphs 75, 107-116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide new slice information based on a subscription update for a UDM or HSS as taught by Velev et al., in the system of Lee et al., in order to modify or establish a new connection.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0303259 A1) in view of Velev et al. (US 2020/0059989 A1), and in further view of Duan et al. (US 2019/0261233 A1).
Consider claims 8 and 21, and as applied to claims 7 and 20 above, respectively, the Lee et al., as modified by Velev et al., show and disclose the claimed invention except send an acknowledge message to the 
In the same field of endeavor, Duan et al. show and disclose send an acknowledge message to the another core network apparatus after updates of a UE configuration related to the Network Slice (The first core network device receives the second response message returned by the second core network device, and sends a handover command to the terminal, so that the terminal is handed over to the second network slice identified by the second network slice information; the second access network device sends a handover notification message to the second core network device [paragraphs 196-199]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a response to the handover to the core device as taught by Duan et al., in the system of Lee et al., as modified by Velev et al., in order to perform network slice selection between different networks.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0303259 A1) in view of Sternberg et al. (US 2017/0332421 A1), and in further view of Velev et al. (US 2020/0059989 A1).
Consider claims 18 and 19, and as applied to claims 1 and 13 above, respectively, Lee et al., as modified by Sternberg et al., show and disclose the claimed invention except wherein the first message is received based on subscription changes 
In the same field of endeavor, Velev et al. show and disclose wherein the update message is received based on subscription changes by another core network apparatus which supports subscription management or the UE mobility (a change in a set of network slices for a particular UE 702 may be triggered by: a change of a user's subscription (and thus triggered by the UDM 716 and/or HSS; a first communication 718 transmitted from the UDM 716 to the AMF 706 may include information used to trigger a UE 702 subscription update in response to a change in a network configuration; the UE 702 may complete 732 registration and establish new and/or modify existing PDU sessions; a thirteenth communication 546 transmitted from the new AMF 506 to the UE 502 may include the new AMF 506 sending a registration accept message to the UE 502 including: mobility parameters, a tracking area identifier ("TAI") list, allowed NSSAI, available NSSAI (or rejected S-NSSAI), and/or PDU session status [paragraphs 75, 107-116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide new slice information based on a subscription update for a UDM or HSS as taught by Velev et al., in the system of Lee et al., as modified by Sternberg et al., in order to modify or establish a new connection.


Allowable Subject Matter
Claims 9, 15, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641